USCA11 Case: 20-11895    Date Filed: 01/15/2021    Page: 1 of 2



                                                        [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 20-11895
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:20-cv-00373-MLB


ENVER KACEVIC,
DERRY GRIER,
MICHAEL KEY,

                                                         Plaintiffs-Appellants,

                                versus


STATE OF GEORGIA,
DEKALB COUNTY SUPERIOR COURT,
LINDA WARREN HUNTER,
Judge,
CLARENCE F. SEELIGER,
Judge,

                                                        Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                          (January 15, 2021)
          USCA11 Case: 20-11895       Date Filed: 01/15/2021    Page: 2 of 2



Before WILLIAM PRYOR, Chief Judge, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:

      Enver Kacevic, Derry Grier, and Michael Key appeal pro se the dismissal of

their complaint against the State of Georgia and Judges Linda Warren Hunter and

Clarence F. Seeliger. The complaint challenges judgments entered by the judges in

dispossessory or foreclosure actions in the Dekalb County Superior Court. The

district court ruled, and we agree, that the complaint is frivolous. Because the State

of Georgia enjoys immunity from suit under the Eleventh Amendment, U.S. Const.

amend. XI, and Judges Hunter and Seeliger enjoy absolute judicial immunity,

Stump v. Sparkman, 435 U.S. 349, 356 (1978); McCullough v. Finley, 907 F.3d

1324, 1331 (11th Cir. 2018), from a suit for damages and are not otherwise subject

to suit for injunctive relief, 42 U.S.C. § 1983, we affirm the dismissal of the

complaint.

      AFFIRMED.




                                          2